DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura, US 4339983.
Regarding claim 1, Okamura teaches clamping device comprising: a fastener CA comprising: 
a planar body 18b, and 
a fastening member comprising a fastening member body 18a and a plurality of cantilever tabs extending from the fastening member body, wherein the plurality of cantilever tabs comprises a retainer (claws 15a and 15b) facing a ventral surface of the planar body 19b, and wherein the cantilever tab is parallel to the ventral surface; and an image base B comprising a plurality of distal foldable segments (flap covers 16a and 16b), each distal foldable segment comprising a retaining feature (hole after piercing with claws 15a and 15b) is configured for engagement with the corresponding retainer (claws 15a and 15b) of the fastener.

    PNG
    media_image1.png
    644
    978
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    170
    279
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    320
    415
    media_image3.png
    Greyscale

Regarding claim 2, Okamura teaches the retainer (claws 15a and 15b) is a tab or protrusion.
Regarding claim 3, Okamura teaches the planar body 18b is rectangular.
Regarding claim 4, Okamura teaches the planar is dimensioned to provide a side of an assembled image display assembly.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following US Patents are cited to show fasteners for securing the folded flap of a foldable container such as a cardboard box: 3782620, 5516036, 7284688, 8840010, 10526108, 10737829 and 20200384658.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631